             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       3:20-cv-00420-WCM

TONI COATES,                               )
                                           )
                        Plaintiff,         )
                                           )
v.                                         )                ORDER
                                           )
ANDREW SAUL,                               )
Acting Commissioner of the Social          )
Security Administration,                   )
                                           )
                      Defendant.           )
_______________________________            )

      This matter is before the Court on the following:

      1. Plaintiff’s Motion for Summary Judgment (Doc. 15); and

      2. The Commissioner’s “Consent Motion for Reversal and Remand

         Pursuant to Sentence Four of 42 U.S.C. § 405(g)” (the “Motion to

         Remand,” Doc. 18).1

      Under Sentence Four of 42 U.S.C. § 405(g), the Court has the authority

“to enter, upon the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the Commissioner, with or

without remanding the cause for a rehearing.” See Shalala v. Schaefer, 509

U.S. 292, 299, 113 S.Ct. 2625, 2630-31, 125 L.Ed.2d 239 (1993).


1 This matter has been referred to the undersigned for any and all proceedings,
including entry of a final judgment. Docs. 13 & 14.

                                       1
      Here, the Commissioner asks this Court to “enter a judgment remanding

the case to the Commissioner for payment of benefits as of Plaintiff’s 55th

birthday under sentence four of 42 U.S.C. § 405(g)” and represents that

Plaintiff’s counsel consents to the motion. Doc. 18 at 1.

      IT IS THEREFORE ORDERED THAT:

   1. The Consent Motion for Reversal and Remand Pursuant to Sentence

      Four of 42 U.S.C. § 405(g) (Doc. 18) is GRANTED, the Commissioner’s

      decision is REVERSED, and this matter is REMANDED for the payment

      of benefits as of Plaintiff’s 55th birthday pursuant to Sentence Four of

      42 U.S.C. § 405(g); and

   2. Plaintiff’s Motion for Summary Judgment (Doc. 15) is DENIED AS

      MOOT.


                                Signed: July 2, 2021




                                           2
